IN THE SUPREME COURT OF TEXAS

                                             No. 05-0702

                                        IN RE  MICHELLE MOORE

                                   On Petition for Writ of Mandamus

ORDERED:

      1.    Relator’s motion for emergency stay, filed September 1, 2005, is granted.   The court  of
appeals’ opinions dated June 16, 2005 and August 29, 2005, in Cause Nos.  13-05-0428-CV,  13-05-0523-
CV, and 13-05-0345-CV, styled In re  Lisa Denise Santos, in  the  Thirteenth  Court  of  Appeals  are
stayed pending further order of  this  Court.   Additionally,  in  order  to  preserve  this  Court’s
jurisdiction in this proceeding, see Tex. Const. art. V, § 3; Tex. R. App. P.  52.10(b),  the  orders
to return child dated August 31, 2005, in Cause No. 05-3089-F, styled In the  Interest  of  I.E.T,  A
Child, in the 214th District Court of Nueces County, Texas, are stayed pending further order of  this
Court.

      2.    The real parties in interest are requested to respond to relator’s petition for  writ  of
mandamus on or before 3:00 p.m., September 12, 2005.

            Done at the City of Austin, this September 1, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk